Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination failed to teach for all independent claims 1, 8-9, and 16-17, “determining, based on the target sound source point, a direct sound coefficient and a reverberation coefficient; establishing a direct sound model based on the direct sound coefficient, and establishing a reverberation model based on the reverberation coefficient; establishing a spatial covariance matrix based on the direct sound model and the reverberation model; and determining the direct sound energy based on the spatial covariance matrix”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Fukuda et al.(US 9640197 B1) teach: (Abstract) One of the methods includes obtaining speech signals from speech input devices disposed apart in predetermined distances from one another, calculating a direction of arrival of target speeches and directions of arrival of other speeches other than the target speeches for each of at least one pair of speech input devices, calculating an aliasing metric, wherein the aliasing metric indicates which frequency band of speeches is susceptible to spatial aliasing, enhancing speech signals arrived from the direction of arrival of the target speech signals, based on the speech signals and the direction of arrival of the target speeches, to generate the enhanced speech signals, reading a probability model, and inputting the enhanced speech signals and the aliasing metric to the probability model to output target speeches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656